Caton, C. J. This is a bill in chancery to recover certain rents alleged to have been wrongfully paid by the tenants to the defendant. The answer to this bill is manifest. The complainant’s remedy is at law. If he is entitled to the rents, he can recover them in an action, or he may distrain for them. If the tenants have wrongfully paid the rents to the defendant, that would constitute no defense to a recovery by the complainant if he is entitled to them. It may be remarked, that if this bill showed a proper case for relief, this decree would have to be reversed for want of proper parties. The answer which is sworn to, discloses the fact that the heirs are interested, and should have been made defendants. The complainant should have amended his bill and made them parties. The decree must be reversed, and the bill dismissed. Decree reversed.